Mr. Chief Justice BROWN
delivered the opinion of the court.
This application for writ of error is refused because it does not appear from the facts stated that the Ice & Gin Company of Harlingen was a public corporation, therefore it was not permissible for the court to *509postpone the prior lien of the Houston Ice & Brewing Company to the expenses and costs of the receivership sued out in this case.
We have thought it prudent to make this statement lest our refusal of the writ of error might be understood to overrule Ellis v. Vernon Ice, Lt. & Water Co., 86 Texas, 109, in which this court held that the prior mortgage or lien could be postponed in favor of the expenses of operating a water company upon the ground that a water company was a public corporation because it was necessary to operate the plant for the convenience of the population of a town. There is no conflict in the decision which we make in this case and the case above cited.

Writ of error refused.